                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

TESSEMA-OSAZE: BEY,                        )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )     No. 1:18-cv-03808-JPH-DLP
                                           )
39 INDY PARTNERS, LLC,                     )
                                           )
                         Defendant.        )


                             ORDER DISMISSING CASE

      Plaintiff Tessema-Osze: Bey has filed with the Court an affidavit, which

the Court construes as a complaint. See dkt. 1. In the complaint, Plaintiff

attempts to exercise “constitutional and contractual rights to discovery” in

order to “come to a peaceful resolution in regards to any alleged ‘rent owed’ or

‘eviction notices.’” Dkt. 1 at 1. Plaintiff appears to claim that he cannot be

removed from his apartment and that he cannot be charged rent, and that

attempting to do either would be an act of genocide. See dkt. 1 at 2–3.

      The Court does not have subject matter jurisdiction over a complaint

that is wholly insubstantial. See Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 89 (1998). And “[a] frivolous federal law claim cannot successfully

invoke federal jurisdiction.” In re African-American Slave Descendants Litig.,

471 F.3d 754, 757 (7th Cir. 2006).

       While Plaintiff does mention in passing the Constitution of the United

States and 28 U.S.C. section 1332, the complaint does not identify a federal
cause of action. See dkt. 1 at 2. Even liberally construing the complaint, this

Court cannot discern within it any plausible federal claim against any

defendant. See Sanders-Bey v. United States, Nos. 07-2204, 07-3891, 267 Fed.

Appx. 464, 465 (7th Cir. Feb. 25, 2008) (dismissing for lack of jurisdiction a

complaint that “appear[ed] to simply reference a panoply of random federal

laws”); cf. United States ex rel. Garst v. Lockheed–Martin Corp., 328 F.3d 374,

378 (7th Cir. 2003) (“Rule 8(a) requires parties to make their pleadings

straightforward, so that judges and adverse parties need not try to fish a gold

coin from a bucket of mud.”).

      The Court thus DISMISSES the complaint without prejudice for lack of

subject matter jurisdiction. See Ezike v. Nat’l R.R. Passenger Corp., No. 08-

2139, 2009 WL 247838 at *3 (7th Cir. Feb. 3, 2009). Judgment consistent

with this order shall now issue.

SO ORDERED.

Date: 1/18/2019




Distribution:

TESSEMA-OSAZE: BEY
9109 East 39th Place
Apartment 7
Indianapolis, IN 46235
